Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/11/2021, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims

3.	This action is in response to Applicant’s filing on 01/11/2021. Claims 1-13 are pending and examined below.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-7 is rejected under 35 U.S.C. 101 as being directed to the judicial exception of an abstract idea.

	Claim 1 is a method but is directed to the judicial exception of an abstract idea. The claim recites determining a stability state of the vehicle, determining a target vehicle performance based on the stability state, determining a target rear angle of the rear vehicle wheels based on a difference between a target and model vehicle characteristic, wherein the target performance promotes agility and stability at different times. These limitations cover the judgment and collection of data and can be performed in the mind. For instance, one could observe a vehicle driving and determine how stable the vehicle appears to be and then determine a target performance for the vehicle. They could then observe the rear wheels of the vehicle and determine how the rear wheels should be oriented in order to meet this target performance at different times. ‘…from a plurality of vehicle sensor inputs’ is an additional element. The exception is not integrated into a practical application because ‘…from a plurality of vehicle sensor inputs’ is considered a generic linking or apply it level limitation. ‘…from a plurality of vehicle sensor inputs’ is not significantly more because it is considered a generic linking or apply it level limitation. 

	Claims 2-7 are simply extra mental steps of determining target performances and comparing vehicle characteristics.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, 7, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Horiuchi et al., EP 2085293 A1, herein referred to as Horiuchi.

	Regarding claim 1,
		Horiuchi discloses the following:
determining a stability state of the vehicle from a plurality of vehicle sensor inputs (Fig. 3, Paragraphs 0022-0024)
modified stability factor is obtained from velocity, acceleration, etc. of vehicle
determining a target vehicle performance based on the stability state of the vehicle (Fig. 3, Paragraph 0025)
a target yaw rate is compared to an actual yaw rate, yaw rate is based on stability factor
determining a target rear angle of rear vehicle wheels based on a difference between a target vehicle characteristic and a model vehicle characteristic (Fig. 5, Paragraph 0052)
modified stability factor is used to control the rear wheel steering angle to match the actual stability factor
the target vehicle performance promotes agility and stability to a target model at different times based on the stability state of the vehicle (Paragraphs 0039 and 0053)
feedback control can allow vehicle to have improved stability and responsiveness
feedback control can adjust during acceleration/deceleration to allow increased stability and responsiveness
examiner notes that acceleration/deceleration occur over a period of time

Regarding claim 2,
	Horiuchi discloses all the limitations of claim 1. Horiuchi further discloses the following:
an indicator of the stability is sideslip (Paragraph 0062)
in steady state, slip angle is controlled to ensure driver doesn’t feel uncomfortable

Regarding claim 7,
	Horiuchi discloses all the limitations of claim 1. Horiuchi further discloses the following:
determining a target rear angle by comparing a target vehicle characteristic and an estimated vehicle characteristic (Paragraph 0061)
rear steering wheel angle is feedback controlled and values are compared to the reference steering yaw rate property

Regarding claim 8,
	Horiuchi discloses the following:
receive a plurality of vehicle inputs and output a stability state of the vehicle (Fig. 3, Paragraphs 0022-0024)
modified stability factor is obtained from velocity, acceleration, etc. of vehicle
receive the stability state and output a target value into a target understeer model (Fig. 3, Paragraph 0025)
a target yaw rate is compared to an actual yaw rate, yaw rate is based on stability factor
receive the target value and a plurality of vehicle characteristics and output a target vehicle behavior (Fig. 5, Paragraph 0052)
modified stability factor is used to control the rear wheel steering angle to match the actual stability factor
stability factor is based on yaw rate
a vehicle model to input rear wheel angle and the plurality of vehicle characteristics and output an estimated vehicle behavior (Paragraphs 0034, 0060, and 0061)
rear wheel steering angle is feedback controlled such that an actual yaw rate becomes identical to a target yaw rate
actual yaw rate is based on yaw rate property G which is calculated based on the rear steering wheel angle
determine the difference between the target vehicle behavior and estimated vehicle behavior and us the difference to determine a target rear angle of rear wheels (Paragraph 0061)
rear steering wheel angle is feedback controlled and values are compared to the reference steering yaw rate property
actuator dynamics to alter the rear wheel angle and output an updated rear wheel angle value to the vehicle model (Paragraph 0014)
vehicle uses actuators to modify toe angle of rear wheels
vehicle has toe angle sensors to detect the toe angles of the rear wheels

Regarding claim 11,
	Horiuchi discloses all the limitations of claim 8. Horiuchi further discloses the following:
the plurality of vehicle inputs are measured using vehicle sensors (Paragraphs 0014 and 0017)
toe angle and velocity sensors are used

Regarding claim 12,
	Horiuchi discloses all the limitations of claim 8. Horiuchi further discloses the following:
the plurality of vehicle inputs includes yaw rate, vehicle speed, and lateral acceleration (Paragraph 0060)
lateral acceleration, yaw rate, and vehicle velocity are used to determine the steering yaw rate property

Regarding claim 13,
	Horiuchi discloses all the limitations of claim 8. Horiuchi further discloses the following:
the plurality of vehicle characteristics include front wheel angle and vehicle speed (Paragraphs 0060 and 0062)
front steering wheel angles are used for the feedback control as well as the vehicle velocity

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being obvious over Horiuchi and in view of Meissner et al., US 20070221425, herein referred to as Meissner.

	Regarding claim 3, Horiuchi discloses all the limitations of claim 1. Horiuchi further discloses understeering in relation to vehicle velocity and slip angle (Fig. 7), but fails to explicitly disclose understeering as a target vehicle performance. However, Meissner discloses a driver being able to manually adjust a torque applied to the wheels to create understeering for comfort purposes (Paragraph 0037). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Horiuchi to include a target vehicle performance being understeer. The motivation to do so would be to allow stability and comfort as disclosed by Meissner.

	Regarding claim 4, Horiuchi discloses all the limitations of claim 1. Horiuchi further discloses oversteering in relation to vehicle velocity and slip angle (Fig. 7), but fails to explicitly disclose understeering as a target vehicle performance. However, Meissner discloses a driver being able to manually adjust a torque applied to the wheels to create oversteering for sporting purposes (Paragraph 0037). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Horiuchi to include a target vehicle performance being oversteer. The motivation to do so would be to allow more sporting performance as disclosed by Meissner.

Regarding claim 6, Horiuchi discloses all the limitations of claim 1. Horiuchi further discloses oversteering and understeering in relation to vehicle velocity and slip angle (Fig. 7), but fails to explicitly disclose the target vehicle performance being tunable. However, Meissner discloses a driver being able to manually adjust a torque applied to the wheels to create oversteering for sporting purposes and understeering for comfort purposes (Paragraph 0037). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Horiuchi to include the target vehicle performance being tunable. The motivation to do so would be to allow a driver more control over their vehicle, especially in different environments. For instance, the sportiness of oversteering may be better in more dense environments such as cities, whereas the stability of understeering may be better for higher speeds on the freeway or interstate.

	Regarding claim 9, the claim limitations are similar to those in claim 3 and are rejected using the same rationale as seen above in claim 3.

9.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being obvious over Horiuchi, in view of both Meissner and Moriya et al., US 10427544 B2, herein referred to as Moriya.

	Regarding claim 5, Horiuchi discloses all the limitations of claim 1. Horiuchi further discloses understeering and oversteering in relation to vehicle velocity and slip angle (Fig. 7), but fails to explicitly disclose on-center and off-center understeer ratios representing alternative vehicle performance targets. However, Meissner discloses a driver being able to manually adjust a torque applied to the wheels to create understeering for comfort purposes (Paragraph 0037) and Moriya discloses an upper and lower limit for understeer (Fig. 7, Col. 9 lines 49-64). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Horiuchi to include and upper and lower limit for understeer tuning that give separate performances. For instance, the lower limit of the understeer could be used to create a more agile, but still stable driving experience. Likewise, one could use the upper limit of the understeer to create a highly stable driving experience for high speed situations.

	Regarding claim 10, the limitations are similar to those in claim 5 and are rejected using the same rationale as seen above in claim 5.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5386365, by Nagaoka, is relevant to the current application because it discloses a rear wheel steering system for a vehicle and includes a feedback control system to account for understeering and oversteering.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664